WALKER., J.
Where the plaintiff, in an action of detinue, gives the bonds contemplated in the statute, and, by virtue thereof obtains possession of the property, and surrenders the possession back to the defendant upon the subsequent dismissal of the suit, he is not responsible, under a complaint for wrongfully taking the property, for the defendant’s attorney’s fee in the detinue suit, nor for the hire of the property during its detention under the detinue bonds, nor for the trouble and loss of time of the defendant in the detinue suit in attending to its defense. It follows that the plaintiff in this case had no right to recover, under the complaint, upon the facts proved; and the judgment of the court below must be reversed, and the cause remanded.
StoNE, J., not sitting.